Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 1 of 31




                                                              Exhibit 3
                                P. MSJ / Milhoan Depo. Exh. 7: Kotler Letters

                              Court: N.D. Cal. Case No. C 4:20-cv-01707 JST
                                                             Pacific Legal Foundation
                                                                         930 G Street
                                                Sacramento, CA 95814 – 916.419.7111
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 2 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 3 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 4 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 5 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 6 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 7 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 8 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 9 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 10 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 11 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 12 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 13 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 14 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 15 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 16 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 17 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 18 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 19 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 20 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 21 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 22 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 23 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 24 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 25 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 26 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 27 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 28 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 29 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 30 of 31
Case 4:20-cv-01707-JST Document 41-3 Filed 10/05/20 Page 31 of 31
